Citation Nr: 1640481	
Decision Date: 10/13/16    Archive Date: 10/27/16

DOCKET NO.  12-19 721	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a left shoulder disorder. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel






INTRODUCTION

The Veteran served on active duty from December 1967 to May 1968.  This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which determined new and material evidence had not been submitted to reopen the claim.    

The issue of entitlement to service connection for a left shoulder disorder on the merits is addressed in the Remand portion of the decision below.


FINDINGS OF FACT

1.  A September 1968 rating decision denied the claim for recurrent dislocation of the left shoulder; the Veteran did not appeal that decision and no relevant evidence was received within one year of the decision. 

2.  The evidence submitted since the September 1968 rating decision relates to an unestablished fact and raises a reasonable possibility of substantiating the claim for service connection for recurrent dislocation of the left shoulder.


CONCLUSION OF LAW

New and material evidence has been received to reopen the Veteran's claim for service connection for a left shoulder disorder.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran seeks to reopen a previously denied claim for service connection for a left shoulder disorder.  By a September 1968 rating action, the RO determined that a recurrent dislocation of the left shoulder existed prior to service and was not incurred or aggravated therein.  The Veteran did not appeal the decision.  Accordingly, that decision is final.  38 U.S.C.A. § 7105.  Additionally, no relevant evidence was submitted within one year of the date on which notice of the decision was issued.  See Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011).  

In order to reopen a claim which has been denied by a final decision, the claimant must present new and material evidence.  38 U.S.C.A. § 5108.  New and material evidence means evidence not previously submitted to agency decision makers; which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim; which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

Regardless of what the RO has done, the Board must address the question of whether new and material evidence to reopen the claim has been received because the issue goes to the Board's jurisdiction to reach the underlying claim and adjudicate it on a de novo basis.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  In other words, the Board must find new and material evidence in order to establish its jurisdiction to review the merits of a previously denied claim.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

Since the September 1968 rating decision, new evidence has been added to the claims file that is material to the Veteran's claim.  Notably, the Veteran submitted a statement from his wife indicating that she was present when the Veteran dislocated his left shoulder prior to service in June 1967 and subsequently in July 1969, December 1969, and January 1970.  She further indicated that Veteran was treated by private providers from 1975 to 1978 for bursitis of the left shoulder and received cortisone injections.  She also witnessed dislocation and surgery of the Veteran's left shoulder in 1988.  A statement from C. B. and G. B. both indicated that they were present when the Veteran dislocated and had his shoulder treated in 1979.  Medical records dated in January 1970 reveal the Veteran had recurrent dislocation of the left shoulder for the past several years and had a shoulder arthroplasty and subscapularis tendon graft.  Medical records dated in August 1988 also show a recurrent dislocation of the left shoulder. 

This evidence was not before the RO in September 1968 and it is not cumulative or redundant evidence then of record.  It shows continued problems with the left shoulder since the Veteran's discharge from service and raises a reasonable possibility of substantiating the Veteran's claim.  The law should be interpreted to enable reopening of a claim, rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Accordingly, the Board finds that new and material evidence has been added to the record and the claim must be reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for recurrent left shoulder dislocation is reopened, and to that extent only, the appeal is granted.


REMAND

The Veteran has not been afforded a VA examination in connection with his claim for recurrent left shoulder dislocation.  The Board finds that prior to considering the merits of the Veteran's reopened service connection claim, he should be afforded the appropriate VA examination to determine the nature and etiology of the claimed condition.  See McClendon v. Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. § 3.159(c)(4) (2015).  

The RO should ensure that all due process requirements are met.  The RO should also give the Veteran another opportunity to present information and/or evidence pertinent to the claim on appeal.  38 U.S.C.A. § 5103A (b) (West 2004).

Accordingly, the case is remanded for the following action:
1.  The Veteran must be afforded a VA examination to determine the nature and etiology of the claimed recurrent dislocation of the left shoulder.  The electronic claims file must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  All indicated tests or studies must be completed.  The examiner must describe all findings in detail.  

The examiner must provide an opinion as to whether the evidence of record shows that the Veteran's pre-existing recurrent left shoulder dislocation had an increase in disability during service and if so, the examiner must state the specific evidence upon which this opinion is based.  

If the examiner finds that the evidence of record shows that the Veteran's pre-existing recurrent left shoulder dislocation had an increase in disability during service, the examiner must state whether the increase in disability was due to the natural progression of the disease or whether such worsening constituted chronic aggravation of the disorder due to service.  Aggravation connotes a permanent worsening above the base level of disability, not merely acute and transitory increases in symptoms or complaints.  The examiner must state the specific evidence upon which this opinion is based.

The examiner must provide a complete rationale for all opinions expressed.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  The examiner must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

2.  The RO must notify the Veteran that it is his responsibility to report for the examination scheduled, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for a scheduled examination, documentation must be obtained and associated with the evidence of record that shows that notice scheduling the examination was sent to his last known address. Documentation must be also be obtained and associated with the evidence of record demonstrating any notice that was sent was returned as undeliverable.
 
3.  The examination report must be reviewed to ensure it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the RO must implement corrective procedures.
 
4.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken above, the RO must readjudicate the Veteran's claim on appeal, in light of all the evidence of record.  If the benefit on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369   (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


